                                                   Clear Form
DOCUMENTS UNDER SEAL                                                      TOTAL TIME (m ins): 12 minutes
M AGISTRATE JUDGE                        DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                            Denisa Castillo                          1:44 - 1:56
MAGISTRATE JUDGE                         DATE                                      NEW CASE         CASE NUMBER
Susan van Keulen                         6/21/19                                                 5:16-cr-00126-EJD-2
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.     RET.
Octavio Villa                                      Yes      P            Gordon
                                                                    Jack Gordan                         APPT.
U.S. ATTORNEY                             INTERPRETER                           FIN. AFFT             COUNSEL APPT'D
Marissa Harris                           Not Requested                          SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
Juan Flores                                                         APPT'D COUNSEL              OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                           TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT               BOND HEARING           IA REV PROB. or          OTHER
                                                                                  or S/R
       DETENTION HRG             ID / REMOV HRG            CHANGE PLEA            PROB. REVOC.             ATTY APPT
                                                                                                           HEARING
                                                   INITIAL APPEARANCE
        ADVISED                 ADVISED                    NAME AS CHARGED          TRUE NAME:
        OF RIGHTS               OF CHARGES                 IS TRUE NAME
                                                      ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON               READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                 SUBSTANCE
                                                       RELEASE
      RELEASED           ISSUED                    AMT OF SECURITY          SPECIAL NOTES             PASSPORT
      ON O/R             APPEARANCE BOND           $                                                  SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL               DETAINED           RELEASED       DETENTION HEARING           REMANDED
      FOR             SERVICES                                                 AND FORMAL FINDINGS         TO CUSTODY
      DETENTION       REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                    NOT GUILTY                  GUILTY                  GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA              PLEA AGREEMENT          OTHER:
    REPORT ORDERED                                         FILED
                                                      CONTINUANCE
TO:                              ATTY APPT               BOND                     STATUS RE:
June 26, 2019                    HEARING                 HEARING                  CONSENT               TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY           CHANGE OF             STATUS
                                 AFFIDAVIT                  HEARING               PLEA
1:30 PM                                                     _____________
BEFORE HON.                      DETENTION                  ARRAIGNMENT           MOTIONS               JUDGMENT &
                                 HEARING                                                                SENTENCING
Susan van Keulen
       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /            PRETRIAL              PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL               CONFERENCE            HEARING
                                 3161                       HEARING
                                                ADDITIONAL PROCEEDINGS
Court grants governments request to unseal probation violation Form 12.


                                                                                      DOCUMENT NUMBER:
